PER CURIAM:
Claimant, an inmate at the Mount Olive Correctional Complex, seeks $80.00 for items of personal property that he alleges were entrusted to respondent but which have not been returned to him. On or around January 26,2007, claimant stated that respondent stored a pair of his Nike Air Max shoes. Despite claimant’s attempts to recover the property, respondent has failed to produce the shoes.
Although respondent filed a Motion to Dismiss, the Motion was subsequently withdrawn. At the hearing, respondent stipulated to damages in the amount of $80.00.
This Court has taken the position in prior claims that if a bailment situation has been created, respondent is responsible for property of an inmate which is taken from that inmate, remains in its custody, and is not produced for return to the inmate. The Court has reviewed the amount of the claim and has considered the depreciation value of the *90items. The Court finds the value of the Nike Air Max shoes, which were approximately one month old, is $69.00. The Court holds that respondent is liable for the loss to claimant’s property in the amount of $69.00, and claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $69.00.
Award of $69.00.